Citation Nr: 1758247	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals from a right hand injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board previously remanded this claim in October 2014 and March 2017 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

Also remanded by the Board in March 2017 were the issues of entitlement to service connection, to include on a secondary basis, for right hand arthritis and entitlement to service connection, to include on a secondary basis, for right hand carpal tunnel syndrome.  In an August 2017 rating decision, however, service connection for right upper extremity median nerve paralysis (claimed as bilateral carpal tunnel syndrome) and right thumb limitation of motion (claimed as arthritis of the right hand) was granted.  This represents a full grant of the benefits sought, and the issues are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board notes that the issue of entitlement to VA outpatient dental treatment was previously referred in October 2014 and March 2017 Board decisions.  This matter was acknowledged in August 2017 VA Memoranda; however, it remains unclear from the evidence of record whether this issue has been adjudicated.  To the extent the issue of entitlement to VA outpatient dental treatment has not been fully adjudicated, it is referred again for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Pursuant to the Board's March 2017 remand, the Veteran was afforded an additional VA examination for his right hand in May 2017.  During the examination, the Veteran reported a worsening in symptoms and that he experienced flare-ups which impacted his ability to hold hand tools, the steering wheel of a car, as well as pencils and pens.  He stated that pain in his right hand flares ups whenever he hits his hand on something, and that it takes a day for the pain to improve.  The Veteran indicated his right hand flare-ups cause functional impairment in terms of loss of movement, strength, and coordination.  The examiner did not comment as to whether the Veteran's reported pain, weakness, fatigability, or incoordination associated with his right hand flare-ups significantly limits the Veteran's functional ability during a flare-up or with repeated use over time, stating that the Veteran did not experience a flare-up in his right hand during the May 2017 examination.  Further, the examiner did not provide the degree of additional range of loss motion experienced by the Veteran's right hand, stating that this information could only be speculated. 

The United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's opinion as it pertains to additional functional loss during reported flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that a new VA examination and opinion are necessary when the examiner does not obtain information from the Veteran regarding the severity, frequency, duration, or functional loss manifestations of any reported flare-ups, and that in declining to offer an opinion regarding additional functional loss as it relates to reported flare-ups, the examiner must provide adequate rationale for doing so.  Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

The Board finds the May 2017 VA examination for the Veteran's residuals from a right hand injury to be inadequate for evaluation purposes because the examiner did not estimate range of motion loss based on the Veteran's reported flare-ups and their impact.  In declining to provide an opinion on this matter, the examiner's rationale was inadequate, as she did not offer an explanation as to why an opinion could not be rendered, nor did she cite to anything in the record or state that she lacked the necessary knowledge or experience to offer this type of opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected residuals of a right hand injury. The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner should address how the Veteran's residuals of a right hand injury impact his activities of daily living, including his ability to obtain and maintain employment.

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, provide him and any representative with a supplemental statement of the case.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




